.---_




Honorable J. E. Winfree,   Chairman
Rules committee
House of Representatives
Forty-ninth Legislature
Austin, Texas
Dear Mr. Winfree:          Opinion Roe. O-6617
                           Rer Wether or not a proposed oon-
                                stitutional amendment authorized
                                by H.J.R. Wo. ,13 to be submitted
                                on the fourth Saturday of August,
                                1945, may be legally submitted at
                                the General Election in 1946 with-
                                out further action on the part of
                                the Legislature.

We beg to acknorledge receipt of your request for an opinion
upon the above subject matter, as follows:

     "w+%.
     "H.J.R. No. 13 relative to the $SS Yilllon Dollar ceiling
     on Old Age Pensions and other matters has passed both
     the House and the Senate.   ~.~ This proposed Constitutional
     Amendment Is to be submitted to the people of Texas on
     the 4th Saturday of August according to the terms and
     provisions of the Resolution itself.

     "It seems that a question has arisen since publication has
     not been made in all the Counties of Texas, and this
     question goes directly to the validity of the proposed
     election.

     "If this matter can not be ,legally submitted in August
     1945, can this proposed Constitutional Amendment be
     leeglly submitted to the people and voted on by them at
     the General Election of 1946 without further action on
     the part of the Legislature,



It is-the -studied opinion of this Department that your inquiry
should be answered in the negative.

Section 1 of Article XVII of the Constitution, insofar as
Honorable   J.B.   Winfree - page 2, O-6617



pertinent, reads as follows:

     "MS.   The Legislature, at any biennial session, by a
     vote of two-thirds of all the members elebted to each
     House, to be entered by yeas and nays on the journals,
     may propose amendments to the Constitution, to be voted
     upon by the qualified electors for members of the
     Legislature, which proposed amendment shall be duly
     published once a week for four weeks, commencing at least
     three months before an election, the time of which shall
     be specified by the Legislature, in one we~ekly newspaper
     of each county in which such a newspaper may be published;
     4w&. "

In our opinion No. O-6612 this day released to the Honorable
Claude Isbell, Secretary of State, involving this Section of
the Constitution with respect to the provision for publication
of notice, we held that the provisions of the Constitution
were mandatory, for which we cited an opinion of this Depart-
ment of more than twenty years' standing, when the late Judge
Keeling was Attorney General of Texas, holding the same thing.

It will be seen from the portion of Section 1 above quoted that
the time of the holding of an, election to determine the adoption
of a constitutional amendment "shall be specified by the
Legislature."  If in the present case the amendment should be
submitted, at the general election to be held throughout the
State in 1946 without further action by the Legislature, it
would be at a time not "specified by the Legislature", and
therefore at a time not.authorized by the Constitution which
provides the sole method for amending the Constitution.   It is
not ours to speculate as to the reason for this specific re-
quirement, but it is ours to obey the plain unambiguous language
of the Constitution itself. It has, we believe, been the
universal construction of the.Legislature itself in submitting
such amendments to specify the time of the election, whether
the same be at a general or special election.~
Trusting that what we have said satisfactorily answers your
inquiry, we are
                                 Very   truly yours

                             ATTORREYGENERAL    OF TEXAS
                           s/ Ocie Speer
                                       ,
APPROVED MAY 30, 1243     'BY
a/ Grover Sellers                    Ocie Speer
ATTORNEX GENERAL OF TEXAS             Assistant


OS-MR/cg               Approved Opinion Committee By BWB, Chairman